Citation Nr: 0506472	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 16, 2002 for 
the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran served seven months and three days of active duty 
and five years, five months, and 28 days of inactive duty 
with the Army National Guard from May 1966 to June 1972 and 
one year, four months, and 27 days of active duty with the 
Army from June 1972 to November 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for tinnitus from April 16, 2002.  
The veteran perfected a timely appeal of the effective date 
for the grant of service connection.  


FINDINGS OF FACT

1.  A July 1984 rating decision, which denied entitlement to 
service connection for tinnitus, became final because the 
veteran was notified of the decision by letter dated July 9, 
1984, and he did not file a notice of disagreement.  

2.  Following the final July 1984 rating decision, the first 
claim for reopening the claim of entitlement to service 
connection for tinnitus was filed with the RO on April 18, 
2002.  

3.  Entitlement to service connection for tinnitus arose on 
October 31, 1968.  


CONCLUSIONS OF LAW

1.  The July 1984 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2004).  

2.  The criteria for an effective date prior to April 16, 
2002 for the grant of service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.303, 3.306, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at a February 2004 regional office hearing.  

The RO's June 2002 letter, the October 2002 statement of the 
case, and the April 2004 supplemental statement of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to an effective date prior to April 16, 2002 for 
the grant of service connection for tinnitus

The July 1984 rating decision, which denied entitlement to 
service connection for tinnitus, became final because the 
veteran was notified of the decision by letter dated July 9, 
1984, and he did not file a notice of disagreement.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  The August 2002 rating decision granted service 
connection for tinnitus from April 16, 2002, and the veteran 
perfected a timely appeal of the effective date for the grant 
of service connection.  

The veteran contends that service connection should have been 
granted at the time of the July 1984 rating decision.  He 
believes that, had the VA obtained a medical nexus opinion at 
the time, which it did not, service connection would have 
been granted in July 1984.  

The veteran has tried to collaterally attack the finality of 
the July 1984 rating decision by attempting to establish 
clear and unmistakable error (CUE) based upon the VA's 
failure to assist him in obtaining a medical opinion to 
support his claim in July 1984.  See 38 U.S.C.A. § 5109A(b) 
(West 2002); 38 C.F.R. § 3.105 (2004), Cook v. Principi, 318 
F.3d 1334, 1342 (2002).  

A purported failure to assist the veteran does not constitute 
CUE.  Among the examples of what is not CUE is the VA's 
failure to fulfill the duty to assist.  See 38 C.F.R. 
§ 20.1403(d)(2) (2004).  The rationale for this is that a CUE 
analysis addresses only what was actually in the record on 
July 9, 1984.  See Cook, 318 F.3d at 1346.  The VA's 
purported failure to fulfill the duty to assist cannot 
constitute CUE because the claimant cannot show that 
fulfillment of the duty would have manifestly changed the 
outcome of the prior final decision.  Even if the record had 
been incomplete on July 9, 1984, which it was not, it does 
not mean the record would have been incorrect on July 9, 
1984.  See Caffrey v. Brown, 6 Vet. App. 377, 382-383 (1994).  
For these reasons, the purported failure to assist the 
veteran in obtaining a medical opinion to support his claim 
in July 1984 does not constitute CUE.  Thus, according to the 
rule of finality, the unappealed July 1984 rating decision 
was closed, and the matter was ended.  Cook, 318 F.3d at 
1336-37.  

The Board will first consider when entitlement to service 
connection for tinnitus arose.  For a claim received after a 
final disallowance, the effective date for service connection 
based on submission of new and material evidence is the later 
of the date entitlement arose or the date of receipt of the 
claim for service connection.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.400.  To establish service connection for 
tinnitus, the evidence must demonstrate that tinnitus was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

In this case, entitlement to service connection for tinnitus 
arose on October 31, 1968.  April 1969 and January 2002 
private medical statements confirm that a private physician 
saw the veteran on October 31, 1968 because of bilateral 
tinnitus, which developed after the veteran had been "on the 
rifle range."  It is unclear whether the rifle range was a 
military or civilian rifle range.  It is clear from the 
veteran's retirement credits record that he was serving in 
the Army National Guard from May 19, 1968 to May 18, 1969, 
which would have included the time spent "on the rifle 
range" just before October 31, 1998.  Active military, 
naval, and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty which 
occurred during such training.  See 38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2004).  

Although the veteran's ears were deemed normal at later 
military examinations in July 1972 and July 1973 and his ear 
drums and canals were deemed normal at a June 1984 VA 
examination, the veteran told the June 1984 VA examiner and 
the January 2002 private physician that he had experienced 
tinnitus since 1966.  Form DD 214 documented Army National 
Guard service from May 1966 to June 1972, which encompassed 
active service of seven months and three days and inactive 
service of five years, five months, and 28 days.  Resolving 
all reasonable doubt in the veteran's favor, entitlement to 
service connection for tinnitus arose on October 31, 1968, 
soon after the veteran was "on the rifle range."  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); also 
see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The effective date for the grant of service connection for 
tinnitus then turns on whether the date of receipt of the 
claim to reopen is before or after the October 31, 1968 date 
that entitlement to service connection arose.  See 38 C.F.R. 
§§ 3.1, 3.151, 3.155.  

Following the final July 1984 rating decision, the earliest 
claim of entitlement to service connection for tinnitus was 
received on April 18, 2002.  The veteran's April 5, 2002 lay 
statement, which was received by the RO on April 18, 2002, 
requested reopening the claim of entitlement to service 
connection for tinnitus and asked the RO to obtain current 
medical evidence from a specific VA Medical Center and from 
the private physician who had examined the veteran on 
October 31, 1968.  The veteran's April 2002 lay statement 
evidenced a belief in entitlement to service connection for 
tinnitus and served as an informal application to reopen the 
claim of entitlement to service connection for tinnitus.  See 
38 C.F.R. §§ 3.1, 3.151, 3.155.  Therefore, the date of 
receipt of the earliest claim was April 18, 2002.  

Documents filed before July 9, 1984 cannot form the basis for 
an earlier effective date because they were adjudicated by 
the final July 1984 rating decision, which denied entitlement 
to service connection for tinnitus.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Documents filed 
after the final July 1984 rating decision and before April 
18, 2002 do not form the basis for an earlier effective date 
because they address issues other than entitlement to service 
connection for tinnitus.  See Vargas-Gonzalez v. Principi, 15 
Vet. App. 222, 227 (2001); also see 38 C.F.R. § 3.1(p).  

The correct effective date for the grant of service 
connection for tinnitus should have been April 18, 2002, 
which is the later of the October 31, 1968 date that 
entitlement to service connection for tinnitus arose and the 
April 18, 2002 date of receipt of the claim.  Accordingly, 
the Board does not find a basis on which to grant an 
effective date prior to April 16, 2002.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.400.  


ORDER

Entitlement to an effective date prior to April 16, 2002 for 
the grant of service connection for tinnitus is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


